Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 7/1/21. As directed, Claims 18-19 have been amended, and claims 1, 6-9, 11-13, 18-19, and 24-26 are presently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2014/0158669 A1, hereinafter “Davidson”).
Regarding claim 18, Davidson discloses a welding system comprising:
control circuitry (22, Fig. 1) configured to generate a control waveform (110, Fig. 6) for welding power output, the waveform comprising at least one peak phase (72) followed by a first knee phase (112) and a dabbing phase (74, described in Par. 0042) followed by at least one background phase (70), wherein an energy level of the welding power output transitions from a peak energy level to a dabbing energy level to command a short circuit between a welding electrode and a workpiece to occur during the dabbing phase based on the control waveform 
power conversion circuitry (24) configured to:
convert incoming power to welding power (Par. 0009) based upon the control waveform, such that the dabbing energy level is less than the peak energy level and a first knee phase energy levels, and wherein the first knee phase energy level is greater than the background energy level (Fig. 6 and Par. 0042), and
terminate the dabbing phase based upon determination of clearance of the short circuit (Fig. 7 shows dabbing at step 104 and, after clearing of short, returning to background 108. Note that if the short does not clear, step 106 is implemented; see also Par. 0040 which describes these steps: “If needed, a short circuit routine may be implemented…as when the current and voltage levels indicate that a short circuit persists and did not clear.” Thus, since the system determines if a short has not cleared, it must also determine when a short has cleared, and in this case--that is, when the short has cleared and step 106, which is optional, is not needed--terminates the dabbing step and returns to background as in step 108).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, 11-13, 16, 19, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Norrish et al. (US 2002/0008095 Al, hereinafter "Norrish").
Regarding claim 1, Davidson discloses a welding method comprising:
generating a control waveform (110, Fig. 6) for welding power output, the waveform comprising at least one peak phase (72) followed by a first knee phase (112) and a dabbing phase (74, described in Par. 0042) followed by 
converting incoming power to welding power (Par. 0009) based upon the control waveform, such that the dabbing energy level is less than the peak energy level and a first a
and terminating the dabbing phase based upon determination of clearance of the short circuit (Fig. 7 shows dabbing at step 104 and, after clearing of short, returning to background 108. Note that if the short does not clear, step 106 is implemented; see also Par. 0040 which describes these steps: “If needed, a short circuit routine may be implemented…as when the current and voltage levels indicate that a short circuit persists and did not clear.” Thus, since the system determines if a short has not cleared, it must also determine when a short has 
Davidson fails to disclose a second knee phase following the dabbing phase.
Norrish teaches, in a welding method, a dabbing energy level (see “wetting in,” Fig. 2) which is lower than a background level (“arc heating phase,” Fig. 2), and a second knee phase energy level being lower than the background energy level (Annotated Fig. 2, below). The advantage of adding a second knee phase after the dabbing phase is that it "significantly reduces spatter during bridge rupturing," (Norrish, Abstract, final 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Daniel by forming the dabbing energy level and the second knee phase energy level to be lower than the background level as taught by Norrish in order to further reduce spatter and to ensure that the welding is optimized for the given conditions of the welding system.

    PNG
    media_image1.png
    148
    342
    media_image1.png
    Greyscale
 		Annotated Fig. 2
Regarding claim 13, Davidson discloses a welding method comprising:
generating a cyclical (Fig. 7) control waveform (110, Fig. 6) for welding power output, the waveform comprising, in each cycle and in the following order, a peak phase (72) followed by a first knee phase (112) and a dabbing phase (74, described in Par. 0042) followed by 
converting incoming power to welding power (Par. 0009) based upon the control waveform, such that the dabbing energy level is less than the peak energy level and a first a
establishing the short circuit during the dabbing phase (Par. 0042: “the short may be forced with the dabbing phase 74,”),
detaching a ball of molten metal to clear the short circuit during the dabbing phase (“a reduced dabbing current target is used to deposit the molten ball,” Par. 0037),
and terminating the dabbing phase based upon determination of clearance of the short circuit (Fig. 7 shows dabbing at step 104 and, after clearing of short, returning to background 108. Note that if the short does not clear, step 106 is implemented; see also Par. 0040 which describes these steps: “If needed, a short circuit routine may be implemented…as when the current and voltage levels indicate that a short circuit persists and did not clear.” Thus, since the system determines if a short has not cleared, it must also determine when a short has cleared, and in this case--that is, when the short has cleared and step 106, which is optional, is not needed--terminates the dabbing step and returns to background as in step 108).
Davidson fails to disclose a second knee phase following the dabbing phase.
Norrish teaches, in a welding method, a dabbing energy level (see “wetting in,” Fig. 2) which is lower than a background level (“arc heating phase,” Fig. 2), and a second knee phase energy level being lower than the background energy level (Annotated Fig. 2, below). The advantage of adding a second knee phase after the dabbing phase is that it "significantly reduces spatter during bridge rupturing," (Norrish, Abstract, final 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Daniel by forming the dabbing energy level and the second knee phase energy level to be lower than the background level as taught by Norrish in order to further reduce spatter and to ensure that the welding is optimized for the given conditions of the welding system.
Regarding claim 6, Davidson discloses during the background phase the welding power output has a current level of between approximately 25 and 125 A (Par. 0042).
Regarding claim 7, Davidson teaches a dabbing phase welding power output current of less than approximately 25 A (Par. 0034).
Regarding claim 8, Davidson discloses the dabbing phase having a duration of between approximately 1 and 5 ms (Par. 0039).
Regarding claim 9, Davidson discloses during the peak phase a ball of molten metal beginning to detach from a welding electrode and during the dabbing phase a short circuit is established between the ball and a workpiece wherein the ball detaches and the short is cleared (Par. 0040).
Regarding claim 11, Davidson discloses the dabbing phase resetting an arc length between and end of the welding electrode and a weld puddle into which a ball of molten metal is deposited during the dabbing phase (Par. 0039).
Regarding claim 12, Davidson discloses during the peak and background phases the welding output power is closed-loop controlled to maintain target voltages (Par. 0033).
Regarding claim 19, Davidson in claim 18 above discloses the control waveform comprises a (cyclical) waveform further comprising, in each cycle and in the following order, the peak phase, the first knee phase, the dabbing phase, and the background phase (cyclical, substantially as set forth in claim 13 above).
Davidson fails to disclose a second knee phase following the dabbing phase and before the background phase.
Norrish teaches, in a welding method, a dabbing energy level (see “wetting in,” Fig. 2) which is lower than a background level (“arc heating phase,” Fig. 2), and a second knee phase energy level being lower than the background energy level (Annotated Fig. 2, below). The advantage of adding a second knee phase after the dabbing phase is that it "significantly reduces spatter during bridge rupturing," (Norrish, Abstract, final 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Daniel by forming the dabbing energy level and the second knee phase energy level to be lower than the background level as taught by Norrish in order to further reduce spatter and to ensure that the welding is optimized for the given conditions of the welding system.

Regarding claim 25, Davidson discloses the control waveform transitioning from the peak energy level to the dabbing energy level prior to establishing the short circuit (in claim 9 above, it was shown that, during the dabbing phase a short circuit is established, Par. 0040; thus, the control waveform transitions to the dabbing energy level prior to establishing the short circuit).
Regarding claim 26, Davidson discloses increasing the current to force clearance of the short circuit (Par. 0037).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Norrish, as applied to claim 1, and further in view of Nadzam et al. (US 2013/0112676 A1, hereinafter “Nadzam,”).
Regarding claim 24, Davidson fails to teach determination of clearance of the short being based on a rising weld voltage or a drop in current. However, Nadzam teaches, in a welding method, determination of clearance of the short being based on a rising weld voltage (“[w]hen the short circuit has terminated, the voltage sensed by the welder increases to a level indicated in program P,” Par. 0023.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Davidson by configuring the determination of clearance of the short to be based on a rising weld voltage as taught by Nadzam because this amounts to a simple substitution of one method of determining clearance of a short (that of detecting rising voltage as in Nadzam), known in the art, for another, .
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive. Applicant’s primary argument is that Davidson fails to disclose terminating the dabbing phase in response to the clearance of a short. The examiner respectfully disagrees. Referring to Fig. 7 of Davidson, with step 104 having been mapped to the dabbing phase and step 108 to a return to the background phase, and with step 106 being an optional short clear routine to be enacted if the short has not cleared (both Fig. 7, with the dashed line around 106, and Par. 0040 indicate that the step 106 is optional, only to be enacted if the short did not clear: “If needed, a short circuit routine may be implemented, as indicated by reference numeral 106, as when the current and voltage levels indicate that a short circuit persists and did not clear following the dabbing current.”). Thus, in the case where the dabbing phase results in the short clearing on its own, and step 106 is not needed, step 104 flows directly to step 108, a return to the background, i.e. an end of the dabbing phase. Thus, the dabbing phase is, in cases where step 106 is not needed, terminated upon determination of clearance of a short circuit in Davidson. (Note that on page 6, Applicant argues that Davidson does not teach terminating the dabbing phase upon prediction of the clearance of the short; however, this is not what is claimed--claim 13 states “prediction or determination” which requires only one for the claim to be met.) The dabbing phase is clearly terminated--as indicated in Figs. 6 and 7, it does not persist indefinitely but ends, bringing current back to the background phase--and, as indicated in the above-cited sections, is terminated when the short clears. Furthermore, the .
Regarding the secondary reference Norrish, the Examiner maintains the position that Norrish is introduced to teach the knowledge and use of a second knee phase and thus whether or when Norrish’s dabbing phase is terminated is not directly relevant. Applicant’s argument that Norrish thus would not be reasonably combined with Davidson is not persuasive as they are from the same field of endeavor and there would be some motivation to combine them as set forth above.
Conclusion                                                                                                                               Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Examiner, Art Unit 3761